Suacy S ZOZO

United States M'strigt Court
Le ffi OF THE Cos Ay gee Distict
Uiith$t SpgfS LE (10 er- C ah ge AUG 03 2020

Sou 7H fRhN biStiver— of FRERAS
(70 ws Les her oF STE (0)¢
Lie #Llg FR 7850,
kk: Ab euksr- Fo CHK Leek Speer
(ASE Wo! (1-f 95 _ 5
CoNTALEZ V bn Tf STII S
Lo CfE fC ol TE bu RT~'

David J. Bradley, Clerk

(LE BLE POP/ LC A COPY Bf P14 GAS SE
PtkRT SKB 7 gy BS fire 7 Cow i/yy
De MAVE. PECE. ives THE Valves CZ] (oe
Phe 0T7 Op>

TWhrle Vou.
Ram oy YON wH(e 2
ton Cron ZALCEZ
PEC M0 F776 7-679
FRE Cop R/ECrrow ae. (FA lbe Tyo
(70° SrtetkR AvErnfé

77 EP
~"

“ toe 4 soe Me laggy

Kittie rw Gor PZAceZ .. . MIDLAND / ODESSA’
776 7 ~ : TX 7O7 27

AEC Ko F 276. J~OZ7 7 bene 29 Jul soon eM

ELK Ae Cof PE OrVoede. Je Lory re

TY OA? REV ER / USA

 

LEE Skye Fo WI7F2Z0 ~77 29

LC C.ELKK oF 7HE Coupe
(feel ® Me us Hirt Crp
fe SeurKiife L15 7h eof TK
Lem (VO/ ts Sus fy xP SHE Sor
(1é fELL-ELE 7K 7 50

   

US. OISTRICFS
Qe RECEIVED

AUG 03 2020

    
  

FaShiESitTS ppgpbenpepbeppofEtfad fle py ghffedped tp iteths plscpdijpelily

aetmeeaetnetyecmrtniecre ae ma

r 4 et
